Citation Nr: 1204120	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO. 98-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent for a lumbar spine disability for the period from September 13, 1985 until July 30, 2000, and to a disability evaluation in excess of 40 percent thereafter. 

2. Entitlement to an initial disability evaluation in excess of 20 percent for a cervical spine disability for the period from September 13, 1985 until July 30, 2000, and to a disability evaluation in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which in pertinent part implemented the Board's January 1997 grant of service connection for lumbar spine disability and cervical spine disability, and assigned an effective date for service connection for these disabilities of November 25, 1991. Through a series of subsequent adjudications in the course of this appeal, an earlier effective date of March 17, 1987 was established. In December 2010, the Board granted an effective date of September 13, 1985. 

During the pendency of the appeal, an August 2000 rating decision increased the Veteran's disability evaluation for his lumbar spine disability from 20 percent to 40 percent, and his disability evaluation for his cervical spine disability from 20 percent to 30 percent. Both increased ratings were effective July 31, 2000. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified before a Veterans Law Judge (VLJ) in March 2001; however, that VLJ is no longer at the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). By an October 2004 letter, the Veteran was given the opportunity to request another Board hearing and he elected not to have one. 

The Board remanded this case to the RO via the Appeals Management Center (AMC) in December 2003, December 2006, July 2008, and August 2009 for further development and consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. From September 13, 1985, the Veteran's lumbar spine disability was manifested by severely limited painful limitation of motion that impacted his ability to put on his shoes, dress himself, or sit for more than 20 minutes. He did not have muscle spasm, absent ankle jerk, or other neurological findings appropriate for intervertebral disc syndrome ("IDS"). 

2. From July 31, 2000, the Veteran's lumbar spine disability additionally manifested with an absent ankle jerk. At no time during the appeal period did he have unfavorable ankylosis of the spine. 

3. From September 13, 1985, the Veteran's cervical spine disability manifested as severe limitation of motion with pain. 

4. After July 31, 2000, the Veteran's cervical spine disability is manifested by painful, limited motion. He does not have unfavorable ankylosis of the cervical spine. 

5. Beginning on March 22, 1988, the Veteran has mild C6 radiculopathy in each upper extremity. 


CONCLUSIONS OF LAW

1. Effective September 13, 1985, the criteria for a 40 percent rating for a lumbar spine disability have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2. Effective July 31, 2000, the criteria for a 60 percent rating for a lumbar spine disability have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002) and 5237, 5243 (2011).

3. Effective September 13, 1985, the criteria for a 30 percent evaluation for a cervical spine disability have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2002).

4. From July 31, 2000, the criteria for a rating higher than 30 for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2002) and 5237, 5243 (2011).

5. Effective March 22, 1988, the criteria for a 20 percent evaluation for radiculopathy in the major upper extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8510 (2011). 

6. Effective March 22, 1988, the criteria for a 20 percent evaluation for radiculopathy in the minor upper extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8510 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 


Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran originally received VCAA notice in February 2004, as directed by the Board's December 2003 remand. He was informed that to establish an increased evaluation, he needed to demonstrate that his disabilities worsened in severity. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in March 2006, which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

After the issuance of the February 2004 and March 2006 letters, his claims were readjudicated in the September 2008 and August 20011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 




The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations conducted in May 1996, July 1998, July 2000, April 2004, and July 2011. He testified at a Travel Board hearing in March 2001. 

This case was remanded in December 2003 to comply with a Joint Motion for Remand ("Joint Motion") granted by the Court, which required the RO to issue a VCAA notice letter and schedule the Veteran for an examination. As noted above, the RO issued a VCAA letter in February 2004. He underwent a VA examination in April 2004. Thus, there was substantial compliance with the December 2003 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In December 2006 the case was remanded so that the RO could issue a SSOC. This was not done, and in July 2008 it was remanded again so that a SSOC could be issued, with a copy sent to the Veteran's attorney. The RO issued a SSOC and sent a copy to the Veteran's attorney in September 2008. Thus, there has been substantial compliance with the December 2006 and July 2008 remand directives. Id. 

In August 2009, the Board remanded this case so the Veteran could undergo a VA examination to assess the current severity of his spine disabilities. The Board directed the examiner to conduct repetitive range of motion testing and comment on whether there was additional decrease in motion attributable to the factors set forth in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), as discussed below. At his July 2011 examination, the examiner noted that after repetitive motion testing, there was no change in "either the range of motion or in the degree of discomfort which was notable whenever [the Veteran] left the vertical posture." 

The Board also directed the examiner to comment on whether the Veteran experienced incapacitating episodes of IDS and "indicate the relative frequency and severity of these incapacitating episodes." The examiner concluded that the Veteran would have had "if not incapacitating then almost incapacitating episodes of either [IDS] or at a minimal osteoarthritic changes of both his cervical and particularly his lumbar spine." However, the examiner did not comment on the severity and frequency of incapacitating episodes. However, the Board finds that there was still substantial compliance with the remand instructions. The July 2011 examiner noted at the beginning of his report that the Veteran had dementia and that it was difficult to elicit information from him, even with his daughter, a registered nurse, present at the examination. 

In August 2011, a VA physician who reviewed the July 2011 examination report and spoke personally with the examiner stated that, due to his dementia, the Veteran was "a poor historian and cannot give a proper response to the frequency and severity of incapacitating episodes of the cervical and lumbar spine pain," and as a result, the examiner could not comment on these issues. Based upon the August 2011 comment, the Board concludes that there was substantial compliance with its remand directives even though specific information was not collected with regard to the severity and frequency of incapacitating episodes. Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions). Further delaying a decision in this matter in order to more strictly adhere to the August 2009 remand instructions unnecessarily imposes additional burdens with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 





The Merits of the Claims: Increased Evaluations

The Veteran contends that his lumbar and cervical spine disabilities were more severe than reflected by their initial 20 percent evaluations. Further, he contends that they have increased in severity such that their current 40 and 30 percent evaluations do not reflect their symptomatology. For the reasons discussed below, the Board will decide as follows: a 40 percent evaluation is granted for a lumbar spine disability effective August 30, 1990; a 60 percent evaluation is granted for the lumbar spine disability effective July 31, 2000; a 30 percent evaluation is granted for the cervical spine disability from May 5, 1996 to July 30, 2000, but not for any other period of time prior to July 31, 2000; and a 20 percent evaluation for C6 radiculopathy is granted for each upper extremity, effective March 22, 1988. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the disability rating is at issue, as is the case with the Veteran's claims for increased disability evaluations effective July 30, 2000, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's claims for increased initial disability evaluations prior to July 30, 2000, because the appeal of these issues is based on the assignment of an initial evaluation following an initial award of service connection. Fenderson v. West, 12 Vet. App. 119, 126  (1999). Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126. If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Id. Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

During the course of this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003. See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4). The amendments renumber the Diagnostic Codes and create a General Rating Formula for Diseases and Injuries of the Spine. If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. Because the amendments discussed above have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date. As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

The RO addressed the previous criteria in the April 2004 SSOC and the amended criteria in the September 2008 and August 2011 SSOCs. Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the veteran. Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993). 

The amendments renumber the Diagnostic Codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms. The amendments also allow for IDS, Diagnostic Code 5243, to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to September 23, 2002, under Diagnostic Code 5293, mild IDS warranted a 10 percent evaluation and moderate IDS with recurring attacks a warranted a 20 percent evaluation. Severe IDS with recurring attacks and intermittent relief warranted a 40 percent evaluation. A 60 percent evaluation was warranted when there was pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 38 C.F.R. § 4.71a (2001). 

The regulations regarding IDS were revised effective September 23, 2002. Under the revised regulations, IDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Under these revised standards, IDS warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. These criteria are the same in the amendment effective September 26, 2003. 38 C.F.R. § 4.71a (2002-2011). 

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011). The July 2011 examiner indicated that the Veteran had incapacitating episodes, but was not able to elicit their frequency or severity. The record does not show that during the previous year, he was prescribed bedrest by any of his physicians. Therefore, the Formula for Rating Intervertebral Disc Syndrome is not as favorable to the Veteran as the General Rating Formula for Diseases and Injuries of the Spine. 

Prior to September 23, 2002, moderate limitation of motion of the lumbar spine warranted a 20 percent evaluation and severe limitation of motion of the lumbar spine warranted a 40 percent evaluation. There was no higher evaluation available under DC 5292. 38 C.F.R. § 4.71a (2002). The regulations regarding IDS were revised effective September 23, 2002, but the criteria for DC 5292 remained unchanged. 

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation. Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation. A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. There was no higher evaluation available under Diagnostic Code 5295. 38 C.F.R. § 4.71a (2002). 

Prior to September 23, 2002, cervical spine disabilities were evaluated under Diagnostic Code 5290, limitation of motion of the cervical spine. A 10 percent evaluation was warranted for slight limitation of motion. A 20 percent evaluation was warranted for moderate limitation of motion. The highest available evaluation under Diagnostic Code 5290 was a 30 percent evaluation for severe limitation of motion. 38 C.F.R. § 4.71a (2002). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6

The regulations regarding IDS were revised effective September 23, 2002. However, the criteria for Diagnostic Codes 5290, 5292, and 5295 remained unchanged. 

Effective September 26, 2003, the regulations regarding diseases and injuries of the spine, to include IDS, were again revised. Under these regulations, IDS could be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method resulted in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent evaluation is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine. A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a (2011). 

When, as in the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Entitlement to an Initial Evaluation in Excess of 20 Percent for a Lumbar Spine Disability from September 13, 1985 to July 30, 2000

Prior to July 31, 2000, the Veteran was assigned a 20 percent evaluation under Diagnostic Code 5292, limitation of motion of the lumbar spine. In an August 2000 rating decision, the RO assigned Diagnostic Code to 5293, IDS, and assigned a 40 percent evaluation. The Board will address all potentially applicable Diagnostic Codes. During the period from September 13, 1985 to July 30, 2000, the amended rating criteria discussed above are not for application. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. Under Diagnostic Code 5292, his limitation of motion of the spine would need to be severe to meet the criteria for a 40 percent evaluation. 38 C.F.R. § 4.71a (2001). Under Diagnostic Code 5293, his IDS would need to be severe, with recurring attacks and intermittent relief. 




The record shows that the Veteran was consistently treated for his lumbar spine disability. In December 1984, he was noted to have "severely reduced" range of motion. In February 1986, Dr. M. K., a private physician, described a "severely" reduced range of motion of the lumbar spine and diagnosed him with possible lumbar discopathy associated with myositis. In March 1986, a VA report of medical examination for disability evaluation noted that the Veteran had lost three months of work during the previous year due to his back disability, in combination with his shoulder, neck, and heart disabilities. In October 1986, Dr. C. H., a private physician, stated that he had known the Veteran for over 20 years and that "on several occasions" he had to stop work because of his neck and back. In March 1987, a VA treatment record noted his forward flexion was 30 degrees. Normal forward flexion is 90 degrees. 38 C.F.R. § 4.71a, Plate V (2011). 

An August 1990 VA treatment record noted that his extension was 0 degrees. Normal extension is 30 degrees. Id. His flexion could be "forced" to 75 degrees, but he complained of pain at 30 degrees. His lateral flexion was 20 degrees bilaterally. Normal lateral flexion is 30 degrees bilaterally. Id. His lateral rotation was 20 degrees bilaterally. Normal lateral rotation is 30 degrees bilaterally. Id. His neurological examination was normal. In June 1991, his flexion was noted to be 30 degrees. In a December 1991 VA treatment record, it was noted that his activity level had decreased due to back pain. A March 1993 VA treatment record noted that the Veteran's back pain "continued to be severe and [he] is less mobile," and described him as being housebound. A May 1996 MRI of his lumbar spine revealed no evidence of vertebral body compression. He had normal lumbar spine alignment. There were diffuse degenerative bony changes involving the lower lumbar spine, with disc herniation without nerve root encroachment at L4-5 and L5-S1. There was a mild disc bulge at L3-4. A November 1997 VA treatment record noted that his back had been bothering him more. Other VA and private treatment records show consistent treatment for his back throughout the time period in question. 

Prior to July 31, 2000, the Veteran was afforded three VA examinations for his lumbar spine. At his May 1996 spine examination, he complained of constant soreness in his low back with radiating pain to his left buttock and leg. His flexion was 70 degrees. His lateral flexion was 10 degrees bilaterally. His spine was tender at L5. The neurological examination of his lower extremities was negative for radiculopathy. 

At his July 1998 peripheral nerves examination, it was noted that he had difficulty getting out of bed, lifting objects, and walking. He was unable to bend to put his shoes on, and could not sit for more than 15 or 20 minutes. He complained of back pain, but denied leg pain, weakness, and radicular symptoms. He did not have paresthesias. His flexion was 60 degrees. His right lateral rotation was 25 degrees, and his left lateral rotation was 20 degrees. The examiner found that there was "no active evidence" of radiculopathy. 

At his July 1998 spine examination it was noted that he had a marked increase in severity of his DJD since 1984. His ranges of motion were the same as at his July 1998 peripheral nerves examination. The examiner stated that there was no radiculopathy. 

Based upon the evidence of record, the Veteran's lumbar spine disability is more appropriately evaluated as 40 percent disabling prior to July 31, 2000. Resolving all doubt in the Veteran's favor, his disability meets the criteria for a 40 percent evaluation under Diagnostic Code 5292, severe limitation of motion of the lumbar spine. At worst, his forward flexion was 30 degrees with pain, which represents a loss of 60 degrees. In August 1990, it was noted that he began to feel pain at 30 degrees of flexion, but that he "forced" himself to flex to 75 degrees. His lateral flexion was, at worst, 10 degrees bilaterally, representing a significant 20 degree loss out of a range of motion that is 30 degrees normally. Further, the record shows that his back pain impacted his ability to put on his shoes, dress himself, and sit down for more than 20 minutes. When considering this functional impairment, a 40 percent evaluation under DC 5292 is more appropriate. 38 C.F.R. § 4.71a (2002); §§ 4.40, 4.45 (2011). 38 U.S.C.A. § 5107 (West 2002); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). As 40 percent is the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to further consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

Resolving the doubt in the Veteran's favor, the 40 percent evaluation is effective on September 13, 1985 because he was noted to have severely reduced range of motion in December 1984 and had a flexion of 30 degrees in March 1987. 

Prior to July 31, 2000, the regulatory amendments discussed above had not been implemented. Under the rating criteria as they existed in July 2000, the only available higher evaluation was under Diagnostic Code 5293, which provided for a 60 percent evaluation when there was pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 38 C.F.R. § 4.71a (2002). 

Prior to July 31, 2000, the record does not show that the Veteran had persistent symptoms compatible with sciatic neuropathy. In July 1998, there was no active evidence of radiculopathy. The record does not show that he had muscle spasm in his lumbar spine, or an absent ankle jerk. In May 1996, he had tenderness at L5, but no spasm was noted. His neurological examination was normal. In July 1998, he denied leg pain, weakness and radicular symptoms. As the record does not show neurological findings appropriate to the site of his diseased discs and there is no evidence of demonstrable muscle spasm or symptoms consistent with sciatic neuropathy, a 60 percent evaluation is not warranted. 38 C.F.R. § 4.71a (2002). 

In summary, a 40 percent evaluation, but no higher, is granted effective September 13, 1985. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Entitlement to an Evaluation in Excess of 40 Percent for a Lumbar Spine Disability Beginning July 31, 2000 

The Veteran's July 31, 2000 VA examination was the basis for the RO increasing his evaluation to 40 percent. He complained of increasingly severe back pain. His activities were curtailed because of severe pain and stiffness. He required assistance dressing and could not put his shoes on by himself. His range of motion was restricted due to pain and stiffness. His flexion was 45 degrees, his extension was 10 degrees, his lateral flexion was 10 degrees bilaterally, and his lateral rotation was 20 degrees bilaterally. There was no nerve compression or neurological symptoms. His lumbar spine had normal curvature but had lost its usual lordosis. There was no tenderness. His reflexes in his knees were diminished and his ankle reflex was absent. He had normal sensation in his legs and feet, with no findings of nerve compression. 

At the time of his July 2000 VA examination, the pre-2002 regulations were in effect. At that time a 60 percent evaluation for IDS was warranted when there was pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. As noted above, the Veteran reported constant, increasingly severe back pain. His ankle jerks were absent and his knee reflexes were diminished. The rating criteria for DC 5293 are not conjunctive. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). Resolving all doubt in the Veteran's favor, his lumbar spine disability is more appropriately evaluated as 60 percent disabling under DC 5293, effective July 31, 2000. There was no higher schedular evaluation available under any of the applicable Diagnostic Codes discussed above. To this extent, the appeal is granted. 

Effective September 23, 2002, IDS could be evaluated based upon incapacitating episodes. As noted above, the rating criteria based upon incapacitating episodes are not favorable to the Veteran because he does not experience them. Further, a 60 percent evaluation is the maximum available schedular evaluation available under the Formula for Rating IDS Based on Incapacitating Episodes. 

Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine established criteria for an evaluation higher than 60 percent. A 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine. As discussed below, the Veteran has markedly limited motion in his lumbar spine, but he does not have favorable or unfavorable ankylosis. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Further, the functional loss caused by his disability does not cause his symptoms to more closely approximate unfavorable ankylosis of the entire thoracolumbar spine. DeLuca, 8 Vet. App. at 206. 

In April 2004, the Veteran underwent a VA peripheral nerves examination. He reported that he had low back pain, but denied radiation to his extremities. He denied flexor spasm, bowel problems, and bladder problems. His gait was unsteady and he had no abnormal movement while in repose. He had decreased sensation to cold and vibration over his feet. The examiner noted that his DJD of the lumbar spine caused "severe restriction of motion" and that there was a "suggestion of a generalized polyneuropathy."  He also had an asymptomatic action tremor. His forward flexion was 20 degrees, his extension was less than 5 degrees. His lateral rotation was less than 10 degrees bilaterally and his lateral rotation was less than 10 degrees bilaterally. He also underwent a VA spine examination in April 2004. He complained of a stiff lower back. His forward flexion was 40 degrees, his extension was 15 degrees, and his lateral flexion and rotation were 15 degrees bilaterally. 

In November 2006, A. E., the Veteran's wife, stated that the Veteran had complained of back pain daily for many years. She is competent to describe the Veteran's observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Further, her statement is consistent with the Veteran's reports of frequent back pain and as a result her statement is also considered credible. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran underwent a  VA examination in July 2011. He reported consistent back pain, for which he took Tylenol. He stated that "everything" he did led to increased pain. The examiner added, "in addition to his early dementia he has a long history of depressive disorder which may well contribute to all of the problems." He reported stiffness and occasional spasm at night. He denied numbness, paresthesias, leg weakness, and bladder problems. He experienced constipation, but the examiner noted that it had been present for many years and had not increased in severity. He used a cane to walk because he felt "weak in the legs" and his family was afraid that he would fall. He could only walk 50 to 100 feet due to generalized loss of strength. He used a bedrail to assist him in getting in and out of bed. He used a shower chair and a handicapped-accessible toilet. He was able to dress himself but needed to wear slip on shoes. He arrived at the examination in a wheelchair but was able to arise and walk with a symmetric gait but with notable bowing of the legs. He was hesitant to take steps even with his cane. The doctor concluded that prior to the onset of his dementia, he would have had "if not incapacitating then almost incapacitating episodes of either IVDS or at a minimal osteoarthritic changes of both his cervical and particularly his lumbar spine."  His forward flexion was 60 degrees with lordosis and kyphosis remaining entirely flat and almost all of the motion coming from his hips. His extension was 10 degrees. His lateral rotation was 10 degrees bilaterally. His lateral flexion was 10 degrees bilaterally. All ranges of motion were accomplished with the spine remaining rigid and a notable increase in discomfort with any motion away from the vertical posture. There was no change in his ranges of motion after repetition. 

Although the record shows that the Veteran's lordosis and kyphosis were entirely flat, and that he held his spine rigid while performing his ranges of motion, his limitation of motion does not more closely approximate unfavorable ankylosis of the entire spine. Unfavorable ankylosis means that the entire spine is fixed in the flexion or extension position and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011). The record does not show that the Veteran has any of these symptoms, nor has he been diagnosed with ankylosis. 

Even when considering functional loss due to factors such as painful motion, weakness, and stiffness, the Veteran's disability is not more appropriately evaluated as 100 percent disabling. To this extent, the appeal is denied. 


In summary, resolving all doubt in the Veteran's favor, a 60 percent evaluation, but no higher is assigned effective July 31, 2000 for his lumbar spine disability. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Entitlement to an Initial Evaluation in Excess of 20 Percent for a Cervical Spine Disability from September 13, 1985 to July 30, 2000

Prior to July 31, 2000, the Veteran's cervical spine disability was evaluated as moderate and assigned a 20 percent evaluation under Diagnostic Code 5290. 38 C.F.R. § 4.71a (2002). Normal cervical flexion is 45 degrees. Normal extension is 45 degrees. Normal lateral flexion is 45 degrees bilaterally, and normal lateral rotation is 80 degrees bilaterally. 38 C.F.R. § 4.71a, Plate V (2011). 

The Veteran's VA and private post-service treatment records show consistent treatment for neck pain. In September 1984, Dr. C. R., a private physician, stated that the Veteran had complained of neck pain frequently over the past several years, and that it was "obvious" that the Veteran had neck pain. Dr. C. R. stated that the Veteran had DJD of the cervical spine consistent with a herniated disc or degenerative spur formation. A March 1986 VA record noted that he missed approximately three months of work in the past year due to neck pain, among other health problems. In October 1986, Dr. C. H. noted that the Veteran had to stop work "on several occasions" because of his neck and back. X-rays consistently showed DJD of the cervical spine. It appeared to the examiner that he was "unable to satisfactorily perform his work" as a maintenance operator of machines. At his March 1987 VA examination, his forward flexion was 5 degrees. An August 1987 record noted an increase in neck pain. 

In August 1990, a VA treatment record noted that the Veteran's cervical spine was tender over C5. His extension was 0 degrees, his flexion was 40 degrees, his lateral rotation was 30 degrees bilaterally, and his lateral flexion was 50 degrees on the right and 20 degrees on the left. A June 1991 VA treatment record showed his cervical flexion was 25 degrees and his lateral rotation was 25 degrees bilaterally. A December 1991 VA treatment record noted that his cervical spine extension was 50 degrees. His lateral rotation was 20 degrees bilaterally, and his lateral flexion was 50 degrees bilaterally. His forward flexion was not measured. 

At his May 1996 VA examination, he reported stiffness in his neck that radiated to his head. He was unable to move his neck without pain. He had problems driving because of stiffness and pain. He had pain through all ranges of motion and he had "markedly decreased" ranges of motion, with only 5-10 degrees of motion in any direction including flexion, extension, rotation, and lateral flexion. He had a decreased reflex in his triceps, but no weakness in his hands. 

At his July 1998 VA examination, he had a flexion of 45 degrees and his lateral rotation was 60 degrees bilaterally. At his July 1998 VA peripheral nerves examination, he had normal flexion and his lateral rotation was 60 degrees bilaterally. His extension was not measured. 

Resolving any doubt in favor of the Veteran, prior to July 31, 2000, his cervical spine disability was most accurately described as severe. His forward flexion was 5 degrees at his March 1987 VA examination. His extension was 0 degrees in August 1990, but it had improved to 50 degrees by December 1991. At worst, his lateral rotation was 20 degrees in December 1991. At worst, his lateral flexion was 20 degrees on the left (August 1991) and 25 degrees on the right (June 1991). His most significant limitation of motion is in lateral flexion and lateral rotation. At worst, he had lost approximately half of his lateral flexion and two thirds of his lateral rotation, but not at the same time. Overall, his disability is best described as severe. A 30 percent evaluation under Diagnostic Code 5290 is appropriate, effective September 13, 1985. 38 C.F.R. § 4.71a (2002). A 30 percent evaluation was the highest available disability evaluation for cervical spine disabilities prior to the regulation amendments discussed above.




Entitlement to an Evaluation in Excess of 30 Percent for a Cervical Spine Disability Beginning July 31, 2000 

On July 31, 2000, the underwent a VA examination that was the basis for his 30 percent evaluation. He complained of neck pain. His neck was not tender. His neurological examination was negative. His forward flexion was normal at 45 degrees. His extension was 30 degrees. His lateral flexion was 30 degrees bilaterally. His lateral rotation was 10 degrees bilaterally. Movement beyond these ranges of motion was limited by pain and stiffness. He had no paresthesias in his hands or arms, and had normal sensation to touch. 

In April 2004, he underwent another VA spine examination. He reported constant neck pain, especially with rapid movements of his neck. He reported taking medication constantly. His flexion and extension were both limited to 30 degrees. His lateral flexion and lateral rotation were each 30 degrees bilaterally. He had generalized peripheral polyneuropathy. One day later, he underwent a VA peripheral nerves examination, at which his ranges of motion were all limited to 10 degrees because of pain. 

In July 2011, he underwent a third VA spine examination. The lordosis of his cervical spine was noted to be somewhat exaggerated, at 30 degrees, but his head remained in front of the line between his shoulders. His flexion was 30 degrees with "some" increase in pain. His extension was 20 degrees with a "notable increase in pain."  His lateral flexion and lateral rotation were each 40 degrees bilaterally. All ranges of motion were accompanied by increasing discomfort and even some crepitus as soon as the Veteran left the vertical posture. There was no additional limitation of motion after repetitive movement. 

Under the old criteria, Diagnostic Code 5290 provides for a maximum evaluation of 30 percent. 38 C.F.R. § 4.71a (2002). Further, there were no other potentially applicable Diagnostic Codes that provided criteria for a rating in excess of 30 percent. As the Veteran is receiving the maximum disability rating available based on symptomatology that includes limitation of motion of the cervical spine, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

The criteria that became effective on September 26, 2003 are less favorable to the Veteran than the older criteria. To warrant at 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine, there would need to be unfavorable ankylosis of the entire cervical spine. The record does not show that the Veteran has unfavorable ankylosis of the cervical spine. At each VA examination since June 31, 2000, he has been able to move his neck with varying degrees of limitation of motion. Therefore, his disability does not meet the criteria for a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2011). Even when considering functional loss due to pain and stiffness, his limitation of motion does not more closely approximate unfavorable ankylosis, which requires that his cervical spine be fixed in flexion or extension and resulting in one or more of the conditions discussed above in relation to the thoracolumbar spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011). Further, there is no evidence that he has been prescribed bedrest by a physician due to his cervical spine disability. Therefore, the Formula for Rating IDS Based on Incapacitating Episodes is not for application. Id. Therefore, the Veteran's cervical spine disability is most appropriately evaluated as 30 percent disabling under the revised rating criteria. 

In summary, the Veteran's cervical spine disability is most appropriately evaluated as 30 percent disabling under both the old criteria and the amended criteria. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Separate Evaluation for Radiculopathy

The record shows that the Veteran's cervical spine disability caused radiculopathy to his upper extremities. 

On March 22, 1988, Dr. M. S., a VA physician, noted that the Veteran had C6 radiculopathy, impacting his right shoulder and arm. An August 1990 VA treatment record showed that he had decreased sensation in both of his thumbs and the examiner concluded that "[t]humb numbness is [a] result of radiculopathy C6 nerve root."  At his July 1998 peripheral nerves examination, he was diagnosed with DJD with "no active evidence of lumbosacral or cervical radiculopathy at this time." However, at his July 1998 VA spine examination, he had decreased pinprick sensation in his right thumb. The preponderance of the evidence is in relative equipoise as to whether the Veteran has radiculopathy in his upper extremities. 
The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and the Board concludes that he has radiculopathy in his upper extremities. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine allows objective neurologic abnormalities to be assigned separate evaluations. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). However, in Bierman v. Brown, 6 Vet. App. 125 (1994), it was noted that manifestations of neurological symptomatology of a lower extremity which are distinct from low back symptoms (that is, neither duplicative nor overlapping) could be rated under a diagnostic code different from Diagnostic Code 5293 without violating the VA anti-pyramiding regulation of 38 C.F.R. § 4.14 ; see also Esteban v. Brown, 6 Vet. App. 259 1994). Viewing the Veteran's upper extremity radiculopathies as separate manifestations of his cervical spine disability that can be rated separately, even prior to the implementation of the new spinal rating criteria, is also supported by an explanation found in the Federal Register:

... there are existing criteria for evaluating neurologic and orthopedic disabilities, whether they result from IVDS, stroke, or other condition, in the neurologic and musculoskeletal portions of the rating schedule... Evaluating disabilities due to IVDS that are identical to disabilities of other etiology under the same criteria will assure consistency and fairness of evaluations.

67 Federal Register 163, 54347 (August 2002). Although the second sentence quoted above indicates future intent, the Board observes that the criteria were, in the former sentence, described as "existing" and the Federal Register notice explained that the revision regarding evaluation of chronic neurologic symptoms was provided "for further clarity," rather than as an additional change. Ibid; see also Ross v. Peake, 21 Vet. App. 528 (2008); Ellington v. Nicholson, 22 Vet. App. 141 (2007). 

Therefore, effective March 22, 1988, the Veteran's C6 radiculopathy warrants separate evaluations for each of his two upper extremities. Id. 

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 . A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .

Peripheral nerves are rated under 38 C.F.R. § 4.124a , Diagnostic Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree. Diagnostic Code 8510 is applicable to symptoms related to the upper radicular group (the fifth and sixth cervicals, affecting the shoulder and elbow); mild symptoms warrant a 20 percent rating for both the major and minor upper extremities. Id. A 30 percent evaluation is warranted for moderate symptoms in the minor upper extremity, and a 40 percent evaluation is warranted for moderate symptoms in the major upper extremity. Id. 

In this case, the record showed diminished pinprick sensation in the Veteran's thumbs in the 1980s. In July 2011, his biceps reflexes were 1+, indicating diminished reflexes. However, his neurological examinations were periodically negative and radiculopathy was not routinely diagnosed. His triceps reflexes were decreased at his May 1996 VA examination. No active cervical radiculopathy was found at his June 1998 VA peripheral nerves examination. No paresthesias were noted at his July 2000 VA examination. He denied radiating pain at his April 2004 VA examination, and he was not diagnosed with radiculopathy although his reflexes were 3+ (hyperactive without clonus) in his upper extremities. The record does not reveal radiculopathy symptoms that are moderate, as it is largely silent with regard to any symptoms he may experience as a result of his radiculopathy, which manifests as occasionally diminished reflexes and decreased pinprick sensation to the thumbs. 

In summary, a 20 percent evaluation for each upper extremity, but no higher, is warranted for mild radiculopathy to the upper extremities as a result of the Veteran's cervical spine disability. 38 C.F.R. § 4.124a. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's lumbar and cervical spine disabilities are contemplated by the schedular criteria, which takes into account the Veteran's symptoms painful, limited cervical and lumbosacral spine motion, stiffness, weakness, and C6 radiculopathy. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. In this case, the Veteran was awarded a TDIU on December 14, 1999. Therefore, consideration of entitlement to TDIU is not warranted. 


      ORDER ON NEXT PAGE
      
      
      
      


ORDER 

A 40 percent evaluation for a lumbar spine disability is granted effective September 13, 1985. 

A 60 percent evaluation for a lumbar spine disability is granted, effective July 31, 2000. 

A 30 percent evaluation is granted for a cervical spine disability from September 13, 1985.

A disability evaluation in excess of 30 percent for a cervical spine disability after July 31, 2000, is denied.

A 20 percent evaluation for cervical radiculopathy to the right upper extremity is granted effective March 22, 1988. 

A 20 percent evaluation for cervical radiculopathy to the left upper extremity is granted effective March 22, 1988. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


